DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made to applicant’s claim for the benefit of the priority of U.S. Patent Application No. 16/453,847, filed on June 26, 2019.

Claim status in the preliminary amendment received on 10/18/2021:
Claims 6-10 and 16-30  have been cancelled.
New claims 31-40 have been added.
Claims 1-5, 11-15 and 31-40 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control circuitry”, in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 32 is objected to because of the following informalities.
As to claim 32, the claim does not end with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 and 39-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 34 and 39, there is insufficient antecedent basis for “the similarity to the one or more media assets”, as recited in the claims. Appropriate correction is required.

As to the claim(s) that are dependent on claim(s) 34 or 39, the dependent claim(s) are also rejected under 112(b) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-12, 14-15, 31-32 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No.: US 20150350956 A1) in view of Karam (Pub. No.: US 20180249017 A1).
As to claim 1, Bell teaches a method for media quality selection of media assets based on internet service provider data usage limits, comprising:
receiving a data usage limit from an internet service provider, wherein the data usage limit comprises a data usage limit for particular user account data (paragraph [0035]);
selecting a media asset from a media streaming server, wherein the media asset comprises a plurality of qualities having respective data sizes (paragraph [0021]);
determining whether expected amount of data usage from a selected quality of the plurality of qualities of the selected media asset exceeds remaining data of the received data usage limit (paragraphs [0022] and [0005]);
responsive to the determination that the expected amount of data usage from the selected quality of the plurality of qualities of the selected media asset exceeds remaining data of the received data usage limit, transmitting a request to the media streaming server to retrieve the selected media asset with a quality having a data size smaller than the respective data size (paragraph [0022]).
Bell does not explicitly teach using a respective data size.
However, in the same field of endeavor (data usage based data transfer) Karam teaches determining whether a respective data size of the selected media asset exceeds remaining data of the received data usage limit (paragraph [0051]).
Based on Bell in view of Karam, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate using a respective data size to determine whether data usage limit is exceeded (taught by Karam) with determining the expected amount of data usage (taught by Bell) in order to accurately determine the expected amount of data usage for each request of a respective media resource.
As to claim 2, Bell teaches (where Karam teaches using the data size as shown in claim 1) responsive to the determination that the respective data size from the selected quality of the plurality of qualities of the selected media asset does not exceed remaining data of the received data usage limit, generating an instruction for the device to retrieve the selected media asset with the selected quality of the plurality of qualities (paragraph [0022], i.e. sending the request without modification).
As to claim 4, Bell teaches (where Karam teaches using the data size as shown in claim 1) wherein responsive to the determination that the respective data size from the selected quality of the plurality of qualities of the selected media asset exceeds remaining data of the received data usage limit further comprises: determining an estimated periodic data usage based on historical periodic data usage (fig. 2, 202); and determining the selected data size of the plurality of data sizes of the selected media asset exceeds the estimated periodic data usage (fig. 2, 212).
As to claim 5, Bell teaches (where Karam teaches using the data size as shown in claim 1) wherein transmitting a request to the media streaming server to retrieve the selected media asset with the quality having the data size smaller than the respective data size comprises at least one of: transmitting a request to the media streaming server to retrieve and record the selected media asset with a quality having the data size smaller than the respective data size (paragraph [0022]); transmitting a request to the media streaming server to retrieve and share the selected media asset with a quality having the data size smaller than the respective data size; or transmitting a request to the media streaming server to retrieve and playback the selected media asset with a quality having the data size smaller than the respective data size.
As to claim 11, Bell further teaches a system for media quality selection of media assets based on internet service provider data usage limits, comprising: control circuitry (paragraph [0013]). Therefore, the limitations of claim 11 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 12 and 14-15, the limitations of the claims are substantially similar to claims 2 and 4-5, respectively. Please refer to each respective claim above.
As to claim 31, Bell teaches wherein the particular user account data comprises historical media data (paragraph [0017]).  
As to claim 32, Bell teaches wherein the historical media data is based on particular user account media data, wherein the particular user account media data is related to the particular user account data  (paragraph [0017]).
	As to claims 36-37, the claims are substantially similar to claims 31-32, respectively. Please refer to each respective claim above.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No.: US 20150350956 A1) in view of Karam (Pub. No.: US 20180249017 A1) and further in view of Chervets et al. (Pub. No.: US 20130346624 A1).
As to claim 3, Bell teaches wherein: the data usage limit is based on a periodic cycle (paragraph [0014]);
responsive to the determination that the respective data size from the selected quality of the plurality of qualities of the selected media asset does not exceed remaining data of the received data usage limit: determining whether a date of the selecting of the media asset is within an expiry threshold of the periodic cycle (paragraph [0033]);
transmitting a request to the media streaming server to retrieve the selected media asset with a predetermined quality (paragraph [0022]).
Bell in view of Karam does not explicitly teach providing a higher quality.
However, in the same field of endeavor (adaptive media streaming ) Chervets teaches the data usage limit is based on a periodic cycle (fig. 7, 702); responsive to the determination that the respective data size from the selected quality of the plurality of qualities of the selected media asset does not exceed remaining data of the received data usage limit: determining whether a date of the selecting of the media asset is within an expiry threshold of the periodic cycle (fig. 7, 708); and responsive to the determination that the date of the selecting of the media asset is within the expiry threshold of the periodic cycle, transmitting a request to the media streaming server to retrieve the selected media asset with a quality having a data size larger than the selected quality (fig. 7, 710, 712).
Based on Bell in view of Karam and further in view of Chervets, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate providing a higher quality (taught by Chervets) with using a respective data size to determine whether data usage limit is exceeded (taught by Karam) with determining the expected amount of data usage (taught by Bell) in order to accurately determine the expected amount of data usage for each request of a respective media resource, and in order to increase quality of experience of the user if the user has sufficient bandwidth remaining for a predetermined time period as motivated by Chervets (abstract).
As to claim 13, the limitations of claim 13 are substantially similar to claim 3. Please refer to claim 3 above.
Claims 33-35 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Pub. No.: US 20150350956 A1) in view of Karam (Pub. No.: US 20180249017 A1) and further in view of Todd et al. (Pub. No.: US 20080065718 A1).
As to claim 33, Bell in view of Karam does not explicitly teach selecting media asset based on similarity to other previously retrieved media assets.
However, in the same field of endeavor (content retrieval ) Todd teaches selecting the media asset from the media streaming server comprises: determining, based on the particular user account data, one or more media assets previously retrieved during a previous period of time (paragraph [0134]); and selecting the media asset based on a similarity to one or more media assets previously retrieved for the previous period of time (paragraph [0134]).
Based on Bell in view of Karam and further in view of Todd, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate selecting media asset based on similarity to other previously retrieved media assets (taught by Todd) with using a respective data size to determine whether data usage limit is exceeded (taught by Karam) with determining the expected amount of data usage (taught by Bell) in order to accurately determine the expected amount of data usage for each request of a respective media resource, and in order to improve user experience by proactively prefetching content that are likely to be requested by the user as motivated by Todd (paragraph [0134]).
As to claim 34, Bell in view of Karam does not explicitly teach selecting media asset based on similarity to other previously retrieved media assets.
However, in the same field of endeavor (content retrieval ) Todd teaches selecting the media asset based on the similarity to the one or more media assets previously retrieved for the previous period of time: retrieving metadata from the one or more media assets previously retrieved for the previous period of time (paragraph [0134]).; determining whether metadata of the selected media asset matches a metadata similarity level of the retrieved metadata from the one or more media assets previously retrieved for a previous period of time (paragraph [0134]).; and responsive to the determination that the selected media asset matches the metadata similarity level of the retrieved metadata from the one or more media assets previously retrieved for a previous period of time, selecting the media asset (paragraph [0134]).
Based on Bell in view of Karam and further in view of Todd, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate selecting media asset based on similarity to other previously retrieved media assets (taught by Todd) with using a respective data size to determine whether data usage limit is exceeded (taught by Karam) with determining the expected amount of data usage (taught by Bell) in order to accurately determine the expected amount of data usage for each request of a respective media resource, and in order to improve user experience by proactively prefetching content that are likely to be requested by the user as motivated by Todd (paragraph [0134]).
As to claim 35, Todd further teaches wherein transmitting the request to the media streaming server further comprises an instruction to prerecord the selected media asset, wherein the instruction comprises at least one of storing the media asset on the media streaming server, or storing a reservation to stream the media asset on the media streaming server (paragraph [0134]).The limitations of claim 35 are rejected in view of the analysis of claim 34 above, and the rationale to combine, as discussed in claim 34, applies here as well.
	As to claims 38-40, the claims are substantially similar to claims 33-35, respectively. Please refer to each respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/7/2022